COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JACK McCULLOUGH,


                            Appellant,

v.

WILLIAM P. DORNSIFE, WASTE
CONTROL SPECIALISTS, LLC AND
HERTZ VEHICLES, LLC,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00300-CV

Appeal from the

109th District Court

of Andrews County, Texas

(TC# 17,307)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that Appellant has failed to file a brief, we dismiss the
appeal.
	We possess the authority to dismiss an appeal for want of prosecution when the appealing
party has failed to file his brief in the time prescribed, and gives no reasonable explanation for such
failure.  Tex. R. App. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.
- San Antonio 1998, no writ).  Appellant filed notice of appeal on November 19, 2009, and the
clerk's record and reporter's record were filed on March 11, 2010.  Therefore, Appellant's brief or
at the very least, an extension to file his brief, was due in this Court on April 10, 2010.  See Tex. R.
App. P. 38.6(a) (providing that Appellant's brief is due within thirty days from the date the record
is filed).  To date Appellant has failed to file either.
	We notified Appellant by letter dated April 27, 2010, that it appeared he no longer wished
to prosecute the appeal because he had not filed his brief or a motion for extension of time by the
due date.  We further informed Appellant of our intention to dismiss the appeal unless he could show
grounds for continuing the appeal within ten days from the date of the notice.  Appellant has not filed
his brief, a motion for extension of time, or any response to our inquiry.  Therefore, we assume
Appellant no longer wishes to pursue the appeal.  As a result, we dismiss the appeal for want of
prosecution pursuant to Tex. R. App. P. 42.3(c) and 38.8(a)(1).

						GUADALUPE RIVERA, Justice

July 14, 2010

Before Chew, C.J., McClure, and Rivera, JJ.